Joseph Campau adrrf vs 1 David C McKinstry and others)
Supreme Court-—■
And the said Joseph Campau admr aforesaid as to the said plea of the said David C McKinstry by him thirdy, fourthly, fifthly and seventhly above pleaded, saith that the same, and the matters therein contained, in manner and form as the same are above pleaded and set forth, are not sufficient in law to bar or preclude him the said Joseph Admr aforesaid from having or maintaining his aforesaid action thereof against him the said David, and that he the said Joseph admr aforesaid is not bound by law to answer the same, and this he the said Joseph admr aforesaid is ready to verify.— Wherefore for want of a sufficient plea in this behalf, he the said Joseph *419admr aforesaid prays judgment and his debt aforesaid, together with his damages by him sustained, on occasion of the detention thereof to be adjudged to him. &c—
And the said Joseph adr. aforesaid, according to the form of the statute in such case made and provided, states and shows to the Court here the following cause of demurrer to the the said seventh plea.— that is to say; that the same is double and argumentative in this, that it alledges that there were not any prison bounds in and for the County of Wayne fixed and established by any statute of this Territory; And also, that the said bond declared on was taken by a Deputy Sheriff under colour of his office as such Deputy Sheriff and not otherwise, and that the same was therefore void; And also, that the said plea is in other respects, uncertain, insufficient and informal.
Alex. D. Fraser
Atto for plff